ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on May 12, 2022, regarding rejection of claim 1, as amended, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding claim 1, as amended, applicant argues that the claim is in condition for allowance, because the applied references Nakashima ‘565 (US 2015/0131565), Kitahara ‘614 (US 2011/0281614), Hwang ‘693 (US 2016/0330693), Ekpenyong ‘388 (US 2016/0192388), and Lee ‘005 (US 2017/0295005) do not disclose “the allocation information is signalled as a combination of physical layer signalling in a downlink control channel and higher layer signalling” (See Remarks, page 6, para 9, page 7, para 1-4). 
Applicant argues that Lee ‘005 discloses higher layer signaling, rather than disclosing “the allocation information is signalled as a combination of physical layer signalling in a downlink control channel and higher layer signaling,” as claimed in the proposed amended claim 1 (See Remarks, page 7, para 2).
Based on the limited time authorized for the pilot program, examiner agrees that the amended limitations "the allocation information is signalled as a combination of physical layer signalling in a downlink control channel and higher layer signalling“ of claim 1 appear to overcome the current grounds for rejection. Based on an updated search, the following reference appears to read on the amended limitations: US 2017/0265207 (para 50).
Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474